—Order, Supreme Court, New York County (Alfred Toker, J.) entered on or about August 23, 1993, which denied defendants’ motion seeking to amend the pleadings converting their cross claims against defendant Admiral into a third-party action, unanimously affirmed, with costs.
In light of this Court’s prior determination that the jury "verdict of no liability as against defendant Admiral Elevator Corp.” was supported by the evidence and "that the probable cause of the malfunction was not under Admiral’s contractual control” (181 AD2d 589, 591, lv dismissed 79 NY2d 977, lv denied 81 NY2d 703), the IAS Court properly denied defendant landlord’s motion to convert its cross claims against Admiral into a third-party action. Concur—Murphy, P. J., Carro, Ellerin, Wallach and Kupferman, JJ.